The opinion of the Court was prepared by
Whitman C. J.
— The opinion given in this case, by the late Chief Justice of this Court, we presume, was upon the ground, that a judgment of a Court of record, proceeding according to the course of the common law, could not be impeached by either of those appearing of record to be parties thereto, so long as it remained unreversed. The counsel for the defendant contends, that, if a judgment be obtained by fraud, or if rendered by a Court not having jurisdiction, it may be treated, by the party injuriously affected by it, as a nullity; and that it is competent for a defendant to show, by evidence aliunde, that he was not amenable to the jurisdiction of the Court; and that, in such case, he may defend himself against a judgment recovered against him without showing it to have been reversed. And there are dicía which may seem to tend to fortify these positions. It is commonly said, that fraud *130vitiates every thing, and that a judgment rendered by a Court, without jurisdiction, is a nullity.
But fraud and want of jurisdiction must be made apparent. The want of jurisdiction is sometimes apparent upon the face of the record, as in the case of tribunals of a limited jurisdiction. If, on looking at the subject matter of the judgment, it can be clearly seen to be not within the jurisdiction of the Court rendering it, it may be treated as a nullity without a reversal. But where a want of jurisdiction actually exists in a domestic tribunal of general jurisdiction, and is not apparent upon the record, there must be some appropriate mode of ascertaining it. This mode is by writ of error. And until such appropriate mode has been resorted to, and has proved effectual, the judgment must be considered as conclusive, and as importing absolute verity. The same may be said with regard to fraud in obtaining a judgment. This is never apparent upon the face of the record. Domestic judgments therefore, if fraudulently obtained, must be considered as conclusive until reversed. Peck v. Woodbridge, 3 Day, 30; Simms v. Slackum, 3 Cranch, 300; Cook v. Darling, 18 Pick. 393.
There are cases, such as are cited by the counsel for the defendant, of foreign judgments, and judgments rendered in the other States of the Union, in reference to which a different doctrine, when they come in question here, necessarily prevails.. And when judgments are cohesively procured between parties, with a view to defraud some third person, not a party thereto, the latter is not estopped to show the fraud. But these are very distinguishable from the case before us.

Judg7ne7it must be e7itered on the default.